Title: Meeting Minutes of University of Virginia Board of Visitors, 2-3 Oct. 1820, 2 October 1820
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University of Virginia at the sd University, on monday 2d of Octr 1820, present Thomas Jefferson, James Madison, Robert B. Taylor, John H. Cocke, and Joseph C. Cabell;The Board proceeded to the consideration of the Annual Report, and not having time to go through with the same, adjourned to tuesday 3d October.At an adjourned meeting of the Visitors of the University of Virginia, held on 3d October 1820, present Thomas Jefferson, James Madison, Robert B. Taylor, John H. Cocke and Joseph C. Cabell;The board approved the arrangement made  by the Committee of Superintendence relative to the annulment of the contract with Doctor Thomas Cooper.Resolved,  From & after the first day of October 1820, the compensation to the  Bursar of the University for his service, shall be at the rate of one per cent on the amount of disbursements.Resolved, that Joseph C. Cabell be & he is hereby  desired & authorised to examine and verify the accounts of the preceeding  year, not already examined and verifyed.Resolved, That the Committee of Superintendence be authorized to  enter into negociations, with the following persons, with the view of engaging them as Professors of the University, viz: Mr Bowditch of Salemand Mr Tickenor of Boston.Resolved, That in the negociations with  Mr Bowditch & Mr Tickenor, the committee be authorised to offer the   compensation herein after specified—viz:1. Apartments.2. A Salary of $2000 per annum.3. A fee of $10. for each student engaged to attend the Lectures of the Professor.4. If the aggregate amount of the Salary and of the fees of tuition, should fall short of $2500, in either of the first, second or third year, the deficiency to be paid out of the funds of the University.The following report was agreed toTo the President and Directors of the Literary fund,In obedience to the act of the General assembly of Virginia, requiring that the Rector & Visitors of the University of Virginia should make report annually to the President & Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, & a general statement of  the condition of the sd University, the sd Visitors make the following Report.The General assembly at their last session of 1819. 20 having passed an act authorising the sd Visitors, for the purpose of finishing the buildings of the University, to borrow the sum of 60,000.D. and to pledge for repayment of the sd sum and interest, any part of the annual appropriation of 15,000.D. heretofore made by law, the board of Visitors at their semi-annual meeting of April last proceeded to the consideration of the sd act, and of the authorities therein permitted to them. they were of opinion, in the first place, that it would be most expedient to compleat all the buildings necessary for the accommodation of the Professors & Students before opening the institution, as the maintenance of that, when opened, by absorbing all it’s funds, would leave nothing to compleat what might yet be requisite for the full establishment called for by law.On view of the accounts rendered by the Bursar and Proctor, they found that with the aid of the loan authorised (if the commencement of it’s instalments for repaiment could be suspended four years) and of their annuity during the same time, they might accomplish the whole of the buildings of accommodation, for the Professors and students according to the estimates heretofore made of their probable cost, of which the following statement presents a summary view.1820.Apr.The existing debts are10,000To compleat the 7. pavilions & 31. Dormitories on hand18,000To build 3. more pavilions & 24. Dormits to compleat the lawn27,600To build 3. Hotels & 25. Dormits compleating the East back street19,00074,6001821.To build 2. Hotels & Proctor’s house, & 25. Dormits compleatg the West back street19,00093,600Means1820. April.Loan from the Literary fund40,0001821. Jan. 1.Annuity of 15,000.D—2400. int. of 40,000.D.12,600Additional loan of20,0001822. Jan. 1.Annuity of 15,000.D—3600 D int. of 60,000.11,40084,0001823. Jan. 1.Annuity of 15,000.D.—3600. int. of 60,00011,40095,400They therefore proceeded to negociate a loan of 40,000D. from the President and Directors of the Literary fund reimbursable by 5 instalments of 14,244D. a year beginning on the — day of April 1824. and afterward a 2d loan of 20,000.D. reimbursable by like annual instalments, commencing from the day when the others should end.On this view of there resources the Board proceeded to authorise there Proctor to enter into contracts for the completion of the buildings already begun & for the erection of those still wanting, so as to provide in the whole, 10. Pavilions for the Professors required by law, 5. hotels for dieting the Students, & a 6th for the use of the Proctor, with 104. Dormitories, sufficient for lodging 208. students; and they instructed him to make, in his contracts, effectual provision that the whole shall be compleated in the autumn of the ensuing year 1821. at that time therefore the buildings of accommodation for  the Professors & Students are expected to be all ready for their reception, and the institution might then be opened, but that the remaining engagements for the buildings & the reimbursement of the sums borrowed from the Literary fund will require the whole revenue of the University for 7. years to come that is to say until the — day of April 1828.In the statement of expenditures & means of the University it will be perceived that we have not taken the private subscriptions into account. of these 2079.33D. of the 1st instalment, 3914.13.D. of the 2d & 8217.09 of the 3d are still due; & the last amounting to 10,666.50 will become due on the 1st day of April next. but of these some loss will be occasiond by the distresses of the times; & the residue, from the same cause will be so tardy & uncertain in the times of it’s reciept, that the Visitors have not thought it safe to found on it any stipulations requiring punctuality in their fulfilment. they have thought it more advisable to reserve it as a Supplementary & Contingent fund, to aid the general revenue, as it shall be received, and to meet casualties unforeseen, errors of estimate, and expences other than those of meer building.In the Report of the Commissioners who met at Rockfish gap on the 1st day of Aug. 1818. it was stated that ‘a building of somewhat more size in the middle of the grounds may be called for in time, in which may be rooms for religious worship under such impartial regulations as the Visitors shall prescribe, for public examinations, for a Library, for the schools of music, drawing and other associated purposes.’ the expences of this building are not embraced in the estimates herein before stated. it’s cost will probably be of about 40,000.D. and it’s want will be felt as soon as the University shall open. but this building is beyond the reach of the present funds. nor are these indeed adequate to the maintenance of the institution on the full scale enacted by the legislature. that body, aware that Professors of desirable eminence could not be expected to relinquish the situations in which they might be found, for others new, untried, and unknown, without a certainty of adequate compensation, confided to the discretion of the Visitors the salaries which should be stipulated to the Professors first employed. but the annuity heretofore appropriated to the maintenance of the University cannot furnish sufficient inducement to ten Professors, of high degree each in his respective line of science; and yet, to employ inferior persons, would be to stand where we are in science, unavailed by the higher advances alread made, elsewhere, & of the advantages contemplated by the statute under which we act.If the legislature shall be of opinion that the annuity already apportioned to the establishment and maintenance of an institution for instruction in all the useful sciences, is it’s proper part of the whole fund the Visitors will faithfully see that it shall be punctually applied to the remaining engagements for the buildings, and to the reimbursement of the extra sum lately received from the general fund: that during the term of it’s exclusive application to these objects, due care shall be taken to preserve the buildings erected from ruin or injury, and at the end of that term, they will provide for opening the institution in the partial degree to which it’s present annuity shall be adequate.If, on the other hand, the legislature shall be of opinion that the sums so advanced in the name of a loan, from the general fund of education, were legitimately applicable to the purposes of an University, that it’s early commencement will promote the public good by offering to our youth now ready and waiting for it, an early and near resource for instruction, and, by arresting the heavy tribute we are annually paying to other states and countries for the article of education, and shall think proper to liberate the present annuity from it’s engagements, the Visitors trust it will be in their power, by the autumn of the ensuing year 1821. to engage and bring into place that portion of the Professors designated by the law, to which the present annuity may be found competent; or, by the same epoch, to carry into full execution the whole objects of the law, if an enlargement be made of it’s participation in the general fund, adequate to the full establishment contemplated by the law.The accounts  receipts, disbursements and funds on hand for the year ending with the present date, as rendered by the Bursar and Proctor of the University, are given with this report, as is required by law.Th: Jefferson
                        RectorOct 3. 1820And the board adjourned without day.Th: Jefferson
                        Rector